



EXHIBIT 10.1


        
February 3, 2016
Delivered in Person
Peter W. Walcott, Esq.
c/o Entegris, Inc.
129 Concord Road
Billerica, MA 01821


Dear Peter:


The purpose of this letter agreement (“Agreement”) is to set forth the severance
compensation and benefits being offered to you and to specify the other
severance arrangements as the result of the termination of your employment with
Entegris, Inc. (the “Company”) by reason of your retirement.


1.    Resignation. You have resigned from all positions and offices held by you
with the Company and its subsidiaries effective July 5, 2016 or such later date
as the Company may designate (the “Separation Date”). You agree to provide the
Company with reasonable assistance in identifying and hiring your successor as
General Counsel and Secretary of the Company and in transitioning your
responsibilities to that successor. You agree to continue to discharge your
duties as Senior Vice President, General Counsel and Secretary of the Company
through the later of the Separation Date or the date that your successor is
hired and has commenced employment with the Company. In the event that your
successor is hired and commences employment prior to the Separation Date, your
employment with the Company shall continue as General Counsel Transition Advisor
to your successor through the Separation Date and thereafter on such terms as
may be mutually agreed with your successor. Nothing in this paragraph 1,
however, shall modify the “at-will” nature of your employment, meaning that
either you or the Company may terminate employment at any time with or without
notice or cause. You will continue to receive the payments specified in
paragraph 2 below until the Separation Date; thereafter you shall be entitled to
the severance benefits specified in paragraph 3 below. You further agree to
execute all such other documents and forms in connection with your resignation
as may be requested by the Company.


2.    Payment of Accrued Rights. You will receive pay for the following: (A)
your base salary in effect as of the above date of this letter, to the extent
not previously paid; (B) reimbursement for any unreimbursed business expenses
properly incurred by you in accordance with Company policy prior to the above
date of this letter and properly submitted for reimbursement within sixty (60)
days following the date of this letter; and (C) such reimbursements and benefits
under the Company’s Benefit Plans, if any, to which you became entitled prior to
or on the above date of this letter, including, but not limited to, any vacation
accrued but unused through the date set forth above, as determined in accordance
with Company policies. You acknowledge that you will receive payment for these
accrued rights whether or not you sign this Agreement.


3.    Severance Benefits. In consideration of your acceptance of this Agreement
and subject to: (i) the expiration of the seven (7) day revocation/rescission
period as provided in paragraph 16 below; and (ii) full compliance with your
obligations under this Agreement, the Company will provide you or, in the event
of your death, your estate, with the following severance pay and benefits:
(a)
The Company will continue to pay you: (A) your base salary in effect on the
above date of this letter; and (B) reimbursement for any necessary business
expenses properly incurred by you after the date of this letter through the
Separation Date in connection with your continuing to perform the
responsibilities referred to in paragraph 1 above.

(b)
The Company will provide severance pay for a period of twenty-four (24) months
following the Separation Date (the “Severance Pay Period”) at your current base
salary at a rate of Three Hundred Fourteen Thousand and No/100 Dollars
($314,000) per year. Payments of separation pay hereunder will be made in the
form of salary continuation and will begin on the next regular Company payday
following the Separation Date,






--------------------------------------------------------------------------------






and in no event later than sixty (60) days following the Separation Date. The
first payment would be retroactive to the day following the Separation Date.
(c)
If you are enrolled in the Company's medical and dental plans, subject to
receipt of any required consent by any health maintenance organization, health
insurance provider or dental insurance provider with which you are enrolled, the
Company will continue to pay the premium for benefit coverage on the same basis
as you are enrolled on the date hereof through the earlier of (i) the expiration
of twenty-four (24) months following the Separation Date; or (ii) the date you
become eligible for coverage under the health plan of another employer; (iii)
loss of coverage due to your separation and failure of the applicable health
maintenance organization, health insurance provider or dental insurance provider
to consent to continued coverage. Upon termination of medical and dental
benefits pursuant to clause (i) or (ii) above you may, at your own expense,
elect to continue your participation and that of your eligible dependents in
those plans for a period of time under the federal law known as "COBRA." In the
event that any required consent by any health maintenance organization, health
insurance provider or dental insurance provider with which you are enrolled is
denied, and you elect to continue participation under “COBRA”, then the Company
will pay the premium for benefit coverage under COBRA on the same basis as you
are enrolled on the date hereof through the earlier of (i) the expiration of
twenty-four (24) months following the Separation Date; or (ii) the date you
become eligible for coverage under the health plan of another employer,
provided, however, that in the event that the Company determines that it is
unable to continue any such participation, it shall pay the cost, on an
after-tax basis, of comparable coverage.

(d)
The Company will pay you the variable incentive compensation for which you may
be eligible and which is payable under the Entegris Incentive Plan for fiscal
year 2015 at the levels as determined by the Management Compensation and
Development Committee of the Company’s Board of Directors in its sole discretion
in accordance with the terms of the 2015 Entegris Incentive Plan. This variable
incentive compensation, if any, will be paid to you in early 2016 at the same
time as variable incentive compensation is paid under the Entegris Incentive
Plan to other executives but in any event, such payment will be made no later
than March 15, 2016. You will also be eligible to participate in the 2016
Entegris Incentive Plan on a pro rata basis through the Separation Date.

(e)
If you are enrolled in the Company's group life insurance plan on the Separation
Date, subject to receipt of any required consent by any group life insurance
provider, the Company shall pay the premium in order for you to continue your
participation in the Company's group life insurance plan until the expiration of
twenty-four (24) months following the Separation Date. In the event that the
group life insurance provider refuses to so consent, then the Company shall
provide you with reasonable assistance should you wish to convert such group
policy into an individual policy. If you convert such policy, the Company will
reimburse you for the premiums thereon for such twenty-four month period
following the Separation Date.

(f)
All unvested portions of outstanding equity awards scheduled to vest prior to
the Separation Date shall vest in accordance with the terms of the award. All
other unvested portions of outstanding equity awards shall be cancelled as of
the Separation Date and shall be of no further force or effect. In addition, you
shall have a period of one (1) year following the Separation Date to exercise
all stock options that are vested and outstanding as of the Separation Date or
which vest in accordance with this paragraph 3(f), or until the date such stock
options would have expired in the absence of a termination of employment, if
earlier.

(g)
Your contributions and the Company’s matching contributions to the Entegris Inc.
401(k) Savings and Profit Sharing Plan (2012 Restatement) shall terminate as of
the Separation Date. The balances in your accounts under the Entegris Inc.
401(k) Savings and Profit Sharing Plan (2012 Restatement) and in the Entegris,
Inc. Supplemental Executive Retirement Plan For Key Salaried Employees will be
paid out to you in accordance with the terms of those plans and the requirements
of law. You acknowledge that, pending such pay outs, such balances shall
continue to be subject to investment risk in accordance with the investment
choices under those plans that you have selected.



4.    Certain Tax Matters. Payments and benefits under this Agreement shall be
made and provided without regard to whether the deductibility of such payments
(or any other payments or benefits to or for your benefit) would be limited or
precluded by Section 280G ("Section 280G") of the U.S. Internal Revenue Code of
1986, as





--------------------------------------------------------------------------------






amended (the "Code") and without regard to whether such payments (or any other
payments or benefits) would subject you to the federal excise tax applicable to
certain "excess parachute payments" under Section 4999 of the Code (the "Excise
Tax"). If any portion of the payments or benefits to or for your benefit
(including, but not limited to, payments and benefits under this Agreement but
determined without regard to this paragraph) constitutes an "excess parachute
payment" within the meaning of Section 280G (the aggregate of such payments
being hereinafter referred to as the "Excess Parachute Payments"), the Company
shall promptly pay to you an additional amount (the "gross-up payment") that
after reduction for all taxes (including but not limited to the Excise Tax) with
respect to such gross-up payment equals the Excise Tax with respect to the
Excess Parachute Payments; provided that to the extent any gross-up payment
would be considered "deferred compensation" for purposes of Section 409A of the
Code, the manner and time of payment, and the provisions of this Agreement,
shall be adjusted to the extent necessary (but only to the extent necessary) to
comply with the requirements of Section 409A with respect to such payment so
that the payment does not give rise to the interest or additional tax amounts
described at Section 409A(a)(1)(B) or Section 409A(b)(4) of the Code (the
"Section 409A penalties"); and further provided that if, notwithstanding the
immediately preceding proviso, the gross-up payment cannot be made to conform to
the requirements of Section 409A of the Code, the amount of the gross-up payment
shall be determined without regard to any gross-up for the Section 409A
penalties. The determination as to whether your payments and benefits include
Excess Parachute Payments and, if so, the amount of such payments, the amount of
any Excise Tax owed with respect thereto, and the amount of any gross-up payment
shall be made at the Company's expense by Ernst & Young or by such other
certified public accounting firm as the Company’s Board of Directors may
designate (the "accounting firm"). Notwithstanding the foregoing, if the U.S.
Internal Revenue Service shall assert an Excise Tax liability that is higher
than the Excise Tax (if any) determined by the accounting firm, the Company
shall promptly augment the gross-up payment to address such higher Excise Tax
liability.


The payments provided under this Agreement are intended to fall within either
the separation pay exception or the short-term deferral exception to the
application of Section 409A of the Code and the applicable guidance issued
thereunder. To the extent the benefits provided under the Agreement become
subject to Code Section 409A and applicable guidance issued thereunder, the
Agreement and Release shall be construed, and benefits paid hereunder, as
necessary to comply with Code Section 409A and such guidance. Notwithstanding
the foregoing, to the extent any payments hereunder are not made in compliance
with Code Section 409A or an exception thereto, any and all tax liability and
penalties resulting from non-compliance with Code Section 409A shall remain your
sole responsibility.


5.    Withholding. All payments made by the Company under this Agreement shall
be reduced by any tax or other amounts required to be withheld by the Company
under applicable law and all other deductions authorized by you.


6.    Acknowledgement of Full Payment. You acknowledge and agree that the
payments provided under paragraph 2 of this Agreement are in complete
satisfaction of any and all compensation due to you from the Company, whether
for services provided to the Company or otherwise, through the above date of
this letter and that, except as expressly provided under this Agreement, no
further compensation is owed to you. Without limiting the generality of the
foregoing, except as provided in paragraph 3 above, you expressly waive and
relinquish any and all rights you have, or might have, to any bonus or other
incentive compensation or other compensation, of any kind or description, under
any plan or program of the Company.


7.    Status of Employee Benefits and Paid Time Off. Except as otherwise
expressly provided in paragraph 3 of this Agreement, your participation in all
employee benefit plans of the Company shall end as of the Separation Date, in
accordance with the terms of those plans. You will not continue to earn vacation
or other paid time off after the Separation Date.


8.    Confidentiality and Non-Disparagement. You agree that you will continue to
protect Confidential Information, as defined below, and that you will not,
directly or indirectly, use or disclose it. You also agree that you will not
disclose this Agreement or any of its terms or provisions, directly or by
implication, except to members of your immediate family and to your legal and
tax advisors, and then only on condition that they agree not to further disclose
this Agreement or any of its terms or provisions to others. Further, you agree
that, during the Severance Pay Period and thereafter, you will not disparage or
criticize the Company or its Affiliates, their business, management or products,
and that you will not otherwise do or say anything that could disrupt the good
morale of Company employees





--------------------------------------------------------------------------------






or harm the interests or reputation of the Company, its directors, officers or
employees, or any of its Affiliates and their respective directors, officers and
employees. The purpose of this Paragraph is to protect to the maximum extent
permitted by law the protectable interests the Company has in its confidential
and proprietary business information. It is not intended to, and may not be
construed to, prohibit or restrict you from initiating communications directly
with, or responding to any inquiry from, or providing testimony before, any
state or federal regulatory authority. You are not required to notify the
Company if you have made such reports or disclosures, or to secure the Company’s
permission to do so. Further, nothing in this Agreement will prevent you from
cooperating with or participating in any investigation or proceeding by the
Equal Employment Opportunity Commission (“EEOC”), the Massachusetts Commission
Against Discrimination (MCAD) or any other federal, state or local governmental
agency.


9.    Return of Company Documents and Other Property. In signing this Agreement,
you agree that, except as necessary to provide services as contemplated by
paragraph 1 above, you will return to the Company on or before the Separation
Date any and all documents, materials and information related to the business of
the Company or any of its Affiliates and all keys, access cards, credit cards,
computer hardware and software, Blackberries, telephones and telephone-related
equipment and all other property of the Company and its Affiliates in your
possession or control. Further, you represent and warrant that you have not
retained any copy of any documents, materials or information of the Company or
any of its Affiliates. Recognizing that your performance of your duties for the
Company is ending as of the Separation Date, you agree that, except as necessary
to provide the Company with transition assistance as provided in paragraph 1
above, you will not thereafter, for any purpose, attempt to access or use any
Company computer or computer network or system. Further, you acknowledge that
you have disclosed to the Company all passwords necessary or desirable to enable
the Company to access all information which you have password-protected on any
of its computer equipment or on its computer network or system.


10.    Restricted Activities. You acknowledge that during your employment with
the Company you have had access to Confidential Information which, if disclosed,
would assist in competition against the Company and you agree that the following
restrictions on your activities are necessary to protect the goodwill,
Confidential Information and other legitimate interests of the Company:
(a)    Trade Secrets and Unfair Competition. You acknowledge and agree that
information, including but not limited to pricing information, customer buying
and selling habits and special needs, customer credit information as well as the
Company’s proprietary software, accounting records, marketing strategies, unique
methods and procedures regarding pricing and advertising, employee personnel
information, collection procedures, and payment histories, information relating
to the Company’s Customers such as contract terms, products purchased from the
Company and any other information relating to the Company or the Company’s
Customers that has been obtained or made known to you solely as the result of
your performing services for the Company, as well as the Company’s business
plans, pending transactions, business strategy plans, sales figures, sales
reports, internal memoranda, software developed by or for the benefit of the
Company and related data source code and programming information (whether or not
patentable or registered under copyright or similar statutes), copyrighted
software and/or other copyrighted materials created by or for the benefit of the
Company, personnel policies, the Company’s marketing methods, plans and related
data, accounting/financial records (including, but not limited to, balance
sheets, profit and loss statements, tax returns, payable and receivable
information, bank account information and other financial reporting
information), the names of any of the Company’s vendors and/or suppliers,
information relating to costs, sales or services provided to the Company by such
vendors and suppliers, the prices the Company obtains or has obtained for the
Company’s products or services, compensation paid to the Company’s employees and
other terms of employment, information regarding the Company’s relations with
its employees, and/or other confidential information regarding the manner of
business operations and actual or demonstrably anticipated business, research or
development of the Company or any other information that has or could have
commercial value or other utility in the business in which the Company is
engaged or in which the Company contemplates engaging and information, that, if
disclosed without authorization, could be detrimental to the interests of the
Company or its Customers, whether or not such information is identified as
confidential information by the Company or its Customers, constitutes
Confidential Information/Trade Secrets of the Company. You agree that the sale
or unauthorized use or disclosure of any of the Company’s Confidential
Information/Trade Secrets obtained by you during your employment with the
Company





--------------------------------------------------------------------------------






constitutes unfair competition. You hereby promise not to engage in any unfair
competition with the Company.
(b)    Covenant Not to Disclose The Company’s Trade Secrets or Confidential
Information After Separation of Employment. You hereby agree that you will not
publish or disclose, subsequent to the date of this Agreement, any Confidential
Information/Trade Secret as defined herein, or other confidential information
including information or any other matter relating to the Company’s business
that you may in any way have acquired through your employment with the Company.
All records, files, plans, documents and the like (whether in hard copy or
electronic format of any nature) relating to the business of the Company which
you have prepared, used, or come in contact with are and shall remain the sole
property of the Company and shall not be copied without written permission of
the Company and shall, as of the date of your execution of this Agreement, be
returned to the Company as set forth in paragraph 9 above. The purpose of this
Paragraph is to protect to the maximum extent permitted by law the protectable
interests the Company has in its confidential and proprietary business
information. It is not intended to, and may not be construed to, prohibit or
restrict you from initiating communications directly with, or responding to any
inquiry from, or providing testimony before, any state or federal regulatory
authority. You are not required to notify the Company if you have made such
reports or disclosures, or to secure the Company’s permission to do so. Further,
nothing in this Agreement will prevent you from cooperating with or
participating in any investigation or proceeding by the Equal Employment
Opportunity Commission (“EEOC”), the Massachusetts Commission Against
Discrimination (MCAD) or any other federal, state or local governmental agency.
(c)    Covenant Not to Compete by Use of the Company’s Confidential
Information/Trade Secrets After Separation of Employment. You will not engage in
competition with the Company, at any time after the above date of this
Agreement, while making use of the Company’s Confidential Information/Trade
Secrets or any other confidential matter relating to the Company’s business that
you may have previously in any way acquired by reason of your employment with
the Company.
(d)    Non-Recruiting Covenant. You hereby agree that the Company has invested
substantial time and effort in assembling its present personnel. You agree that
for a period of twenty-four (24) months following the above date of this
Agreement, you will not directly or indirectly: (i) recruit, or attempt to
recruit, any other employee of the Company or its Affiliates; (ii) induce or
attempt to induce any employee of the Company to terminate or cease employment
with the Company; or (iii) otherwise employ any such employee of the Company.
(e)    Tolling and Suspension. In the event that you breach any restrictive
covenant contained in this Agreement, the running of the period of restriction
shall automatically be tolled and suspended for the amount of time the breach
continues, and shall automatically re-commence when the breach is remedied so
that the Company shall receive the benefit of your compliance with the terms and
conditions of this Agreement.
(f)    Restraints Necessary and Reasonable. In signing this Agreement, you give
the Company assurance that you have carefully read and considered all the terms
and conditions of this Agreement, including the restraints imposed on you under
this paragraph 10. You agree without reservation that these restraints are
necessary for the reasonable and proper protection of the Company and that each
and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area. You further agree that, were you to breach
any of the covenants contained in paragraph 8 or 9 above or of this paragraph
10, the damage to the Company would be irreparable. You therefore agree that the
Company, in addition to any other remedies available to it, shall be entitled to
preliminary and permanent injunctive relief against any breach or threatened
breach by you of any of those covenants, without having to post bond. You also
agree that in the event that Company prevails, in whole or in part, in any
action to enforce this Agreement (whether for equitable relief, damages or
both), you shall be liable to the Company for its reasonable attorneys’ fees and
costs incurred in such action. You and the Company further agree that, in the
event that any provision of paragraph 8 or 9 above or of this paragraph 10 is
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too





--------------------------------------------------------------------------------






great a range of activities, that provision shall be deemed to be modified to
permit its enforcement to the maximum extent permitted by law.
(g)    Claw Back Provisions. You acknowledge and agree that any remedy at law
that the Company has for your breach of this Agreement would be inadequate and
that the Company would be irreparably harmed by any actual or threatened breach
thereof. Therefore, you expressly agree and understand that in the event of your
material breach of the provisions of paragraph 10 of this Agreement, the Company
will be entitled, in addition to all actual and compensatory damages and relief
(incurred by it in any action against you to enforce or remedy breach of any of
the terms or conditions of this Agreement), to liquidated damages in the amount
of all the consideration paid to you under this Agreement other than the Accrued
Rights. Accordingly, in the event of such a material breach you must immediately
return to the Company any such consideration that you may have received under
this Agreement, and the Company shall be entitled to cease payment of any
promised consideration not yet paid. You further acknowledge that your release
of claims shall remain effective.


11.    Employee Cooperation. You agree to cooperate with the Company hereafter
with respect to all matters arising during or related to your employment,
including but not limited to all matters in connection with any transition of
duties to others, governmental investigation, litigation, or regulatory
registrations, qualifications or proceedings or any other proceeding which may
have arisen or which may arise following the signing of this Agreement. The
Company will reimburse you for your out-of-pocket expenses incurred in complying
with Company requests hereunder, provided such expenses are authorized by the
Company in advance. In the event that such cooperation requires that you devote
working time after the expiration of twenty-four (24) months following the
Separation Date, the Company agrees to provide you with reasonable compensation
for your services.
12.    Release of Claims.
(a)
In exchange for the severance pay and other benefits provided you under this
Agreement, to which you acknowledge that you would not otherwise be entitled, on
your own behalf and that of your heirs, executors, administrators,
beneficiaries, personal representatives and assigns, you agree that this
Agreement shall be in complete and final settlement of any and all causes of
action, rights or claims that you have had in the past, now have, or might now
have, whether known or unknown, of any kind or description, including without
limitation any causes of action, rights or claims in any way related to,
connected with or arising out of your employment or its termination or pursuant
to Title VII of the Civil Rights Act, the Americans with Disabilities Act, the
Age Discrimination in Employment Act, the Massachusetts Fair Employment Act, the
Massachusetts Wage Act, M.G.L. ch. 149 §§ 148, 150 et seq.; the Massachusetts
Minimum Fair Wage Law, M.G.L. ch. 151; any claims that may be released under
Massachusetts labor statutes, M.G.L. c. 149, or any other federal, state or
local law, regulation or other requirement and you hereby release and forever
discharge the Company and its Affiliates and all of their respective past and
present directors, shareholders, officers, employees, general and limited
partners, members, managers, agents and representatives, their successors and
assigns, and all others connected with them, and all employee benefit plans
maintained by the Company and all trustees and plan administrators of such
plans, both individually and in the official capacities of each of the foregoing
individually, from any and all such causes of action, rights or claims. This
release shall not apply to any claim for breach by the Company of its
obligations under this Agreement.



(b)
This Agreement, including the release of claims set forth in the paragraph
directly above, creates legally binding obligations and the Company has advised
you to consult an attorney before signing this Agreement. In signing this
Agreement, you give the Company assurance that you have signed it voluntarily
and with a full understanding of its terms; that you have had sufficient
opportunity, before signing this Agreement, to consider its terms and to consult
with any of those persons to whom reference in made in the second sentence of
paragraph 8 above; that you have consulted with an attorney of your choosing;
and that, in signing this Agreement, you have not relied on any promises or
representations, express or implied, that are not set forth expressly in this
Agreement.

(c)
You hereby acknowledge and understand that this is a General Release and by
signing this Agreement you are giving up your rights to file any claim in any
court and to seek and/or receive any form of compensation






--------------------------------------------------------------------------------






arising from your employment or separation from employment. You acknowledge that
this Agreement does not act as a waiver or release of any complaints or charges
that you cannot by law waive or release and that it does not waive any rights
that arise after you sign this Agreement.
(d)
You further acknowledge that this Agreement does not prohibit you from: (i)
filing a charge or complaint with the EEOC, MCAD or any other state or federal
agency, or (ii) participating in or cooperating with any investigation or
proceeding conducted by the, EEOC, MCAD or any other federal, state or local
governmental agency.



13.     Definitions. As used in this Agreement:
“Affiliates” means any and all persons and entities controlling, controlled by
or under common control with the Company, where control may be by management
authority or equity interest.
"Confidential Information" means any and all information of the Company and its
Affiliates that is not generally known to the public including, without
limitation, all strategic business plans, marketing and sales data and
information, all financial, technical personnel, manufacturing, operations,
product and systems information. Confidential Information also includes all
information received by the Company or any of its Affiliates from customers or
other third parties with any understanding, express or implied, that the
information would not be disclosed.
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its Affiliates.


14.    Miscellaneous.
(a)
This Agreement constitutes the entire agreement between you and the Company
relating to the termination of your employment with the Company by reason of
your retirement and supersedes all prior and contemporaneous communications,
agreements and understandings whether written or oral, with respect to your
employment, its termination and all related matters, excluding only: (i) the
Executive Change in Control Termination Agreement between you and the Company;
and (ii) your obligations with respect to the securities of the Company and for
compliance with federal securities laws, all of which shall remain in full force
and effect in accordance with their terms.

(b)
This Agreement may not be modified or amended, and no breach shall be deemed to
be waived, unless agreed to in writing by you and the Chief Executive Officer of
the Company or his expressly authorized designee. The captions and headings in
this Agreement are for convenience of reference only and in no way define or
describe the scope or content of any provision of this Agreement. This is a
Delaware contract and shall be governed and construed in accordance with the
laws of the State of Delaware, without regard to the conflict-of-law principles
thereof.

(c)
If the duration of, scope of, or any business activity covered by this Agreement
is in excess of what is valid and enforceable under applicable law, such
provision will be construed to cover only that duration, scope, or activity that
is valid and enforceable. You acknowledge that this paragraph 15(c) will be
given the construction which renders its provisions valid and enforceable to the
maximum extent, not exceeding its express terms, possible under applicable laws.

(d)
The obligations of the Company under paragraph 3 of this Agreement are expressly
conditioned upon your continued full performance of your obligations under this
Agreement.

(e)
There shall be no right of set-off or counterclaim in respect of any claim, debt
or obligation against any payments to you, your dependents, beneficiaries or
estate, provided for in this Agreement.

(f)
No right, benefit or interest hereunder shall be subject to anticipation,
alienation, sale, assignment, encumbrance, charge, pledge, hypothecation, or
set-off in respect of any claim, debt or obligation, or to execution,
attachment, levy or similar process, or assignment by operation of law. Any
attempt, voluntary or involuntary, to effect any action specified in the
immediately preceding sentence shall, to the full extent permitted by law, be
null, void and of no effect.

(g)
No right or interest to or in any payments shall be assignable by you; provided,
however, that this provision






--------------------------------------------------------------------------------






shall not preclude you from designating one or more beneficiaries to receive any
amount that may be payable after your death and shall not preclude the legal
representative of your estate from assigning any right hereunder to the person
or persons entitled thereto under your will or, in the case of intestacy, to the
person or persons entitled thereto under the laws of intestacy applicable to
your estate.
(h)
The Company agrees that to the extent that its obligations hereunder remain
unfulfilled, it shall require that any entity with which it merges or
consolidates or to which it agrees to transfer substantially all of its assets
expressly assume the obligations of the Company under this Agreement (including
exercise of options vested pursuant to paragraph 3(f) above by a successor or
award of substituted options by such) and that any successor or successors of
such an entity, whether by merger, consolidation or transfer of assets, also
expressly assume all such obligations. Notwithstanding the foregoing, the
Company shall not be deemed to have breached its obligations under this
subparagraph 15(h) if it negotiates with any successor entity to provide a
substitute agreement on terms (which may be different than the terms herein)
that are reasonably acceptable to you.



16.    Review, Rescission and Revocation. You understand that you have
twenty-one (21) days from the above date of this letter to consider whether you
wish to sign this Agreement. After signing this Agreement, you may
rescind/revoke this Agreement within seven (7) days of signing. Any rescission
or revocation must be in writing, and must be delivered by hand or sent by
certified mail, return receipt requested, and postmarked within the fifteen-day
period to John J. Murphy, Senior Vice President Human Resources Entegris, Inc.,
129 Concord Road, Building 2, Billerica, MA 01821. If you do not execute this
Agreement within the twenty one (21) day consideration period, or if you
rescind/revoke it, then this Agreement is null and void and no consideration
under this Agreement will be provided to you.


If the terms of this Agreement are acceptable to you, please sign, date and
return it to me within twenty one (21) days following the above date of this
letter. The enclosed copy of this letter, which you should also sign and date,
is for your records.
Sincerely,
ENTEGRIS, INC.


/s/ Bertrand Loy
Bertrand Loy
President & Chief Executive Officer


Accepted and agreed:




Signature: /s/ Peter W. Walcott
Date: 2-3-2016





